UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50863 INOLIFE TECHNOLOGIES, INC. (Exact Name of registrant as specified in its charter) New York 30-0299889 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6040-A Six Forks Rd., Suite 135 Raleigh, N.C.27609 (Address of principal executive offices) (919) 727-9186 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: ¨ Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As ofFebruary 13, 2013, there was 44,607 (post 1 to 50,000 reverse split) shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Consolidated Financial Statements. 3 Balance Sheets for the periods ending December 31, 2012 and March 31, 2012 (unaudited). 3 Statements of Operations for the three and nine month periods ending December 31, 2012 and 2011 and for the period June 17, 2009 (date of inception) through December 31, 2012 (unaudited). 4 Statements of Changes in Shareholders’ Equity (Deficit) for the period June 17, 2009 (date of inception) through December 31, 2012 (unaudited). 5 Statements of Cash Flows for the nine month periods ending December 31, 2012 and 2011 and for the period June 17, 2009 (date of inception) through December 31, 2012 (unaudited). 7 Notes to Consolidated Financial Statements (unaudited). 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 Part II. Other Information. Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosure. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 Signatures 20 2 PART I. FINANCIAL STATEMENTS ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, March 31, (unaudited) (unaudited) ASSETS Current Assets Cash and Cash Equivalents $ $ Prepaid expenses TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Notes payable – related parties Current portion of convertible notes payable Accrued interest Payroll liabilities Total Current Liabilities Convertible notes payable, less current portion TOTAL LIABILITIES SHAREHOLDERS’ EQUITY (DEFICIT) Preferred Stock, par value $0.00001 per share, 100,000,000 shares authorized, 93,894 and 60 issued and outstanding, respectively 1 1 Preferred Stock – Series C, par value $0.01 per share, 572 and -0- issued and outstanding, respectively 6 Common Stock, par value $0.00001 per share, 5,000,000,000 shares authorized, 5,582,590,068 and 5,549,281 issued and outstanding, respectively Shares held in escrow ) ) Additional paid in capital Accumulated deficit during development stage ) ) Total Shareholders’ Deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICT) $ $ The accompanying notes are an integral part of these financial statements. 3 INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS June 17, 2009 (inception) Three months ended Nine months ended through December 31, December 31, December 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Operating expenses Marketing and advertising Professional fees General and administrative Rent Total operating expenses Net loss from operations ) Other income (expenses) Interest expense ) Gain on debt forgiveness Impairment loss ) ) Recapitalization expense ) Income taxes Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. 4 INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 17, 2009, (INCEPTION) THROUGH DECEMBER 31, 2012 Common Stock Preferred Stock Additional paid-in Shares Held in Accumulated Total Stockholders’ Shares Par value Shares Par value Capital Escrow Deficit Equity Balance at June 17, 2009 (inception) $ Common stock issued for services Common stock issued for satisfaction of convertible note payable Shares issued for collateral ) Net loss ) ) Balance at March 31, 2010 $ ) $ ) $ ) Common stock issued for services Preferred stock issued for services 60 1 Common stock earned but not issued for services Common stock issued for satisfaction of liabilities Net loss ) ) Balance at March 31, 2011 $ 60 $
